COUNTY OF SUFFOLK

 

OFFICE OF THE SHERIFF - ERROL D. TOULON, JR.
SHERIFF
MEMORANDUM
TO: ALL PERSONNEL
, mh

FROM: Sheriff Errol D. Toulon, reins

DATE: November 15,2018 -

SUBJECT: ICE DETAINERS

 

The Sheriff's Office policy regarding ICE detainers whether lodged by ICE or included with the
admission paperwork from an arresting agency is NOT to hold an inmate solely on an ICE detainer.

Inmates scheduled to be released from custody, will not be held solely on the basis of an ICE detainer
request,

Suffolk County Sheriff’s Office (SCSO) officials shall not detain any individual at the request of U.S.
Immigration and Customs Enforcement (ICE), unless ICE first presents SCSO with judicially issued
warrant authorizing such detention.

In particular, SCSO officials shall not arrest, detain, or transport anyone solely on the basis of an
immigration detainer or an administrative immigration warrant, including an administrative immigration
warrant in the National Crime Information Center (NCIC) database.

Inmates with an ICE detainer will be sent to court for their commitment charge(s) as a straight out court
appearance. In the event all local charges are disposed of, the inmate will not be returned to the
Correctional facilities.

EDT/vk

cc: Steven J. Kuehhas, Undersheriff
Kevin Catalina, Undersheriff
Anthony G. Paparatto, Chief of Staff
Michael P. Sharkey, Chief Deputy Sheriff

Michael Franchi, Warden

D/S Sgt. Christopher Barry, Executive Officer
100 CENTER DRIVE Safer ACCREDITED LAW ENFORCEMENT AGENCY VISIT US ONLINE AT
RIVERHEAD, NY 11901-3990 - (631) 852-2200 SUFFOLKSHERIFF.COM

     

 
